DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s arguments and amendments of July 14, 2021 have been fully and carefully considered.  On July 16, 2021, the Examiner called applicant’s representative and discussed the “characterized in that” language and requested that applicant delete the language and replace with –wherein--.  In Claim 12, the Examiner suggested drafting the claim with element plus function language and operatively connecting the elements.  Applicant’s representative discussed with the Examiner rejoinder of the process with the apparatus claim, which the Examiner discussed in the Office Action of April 26, 2021.  The Examiner agreed that if the method steps corresponded with the apparatus limitations, the Examiner would rejoin and allow all of the claims. Applicant’s representative indicated that he would e-mail the Examiner the amendments to the claims and would authorize to have the Examiner enter the claims by Examiner’s Amendment.   On July 22, 2021, the Examiner received applicant’s claim amendments and telephone call from applicant who indicated that the amendments were made pursuant to the office action and what was discussed with the Examiner on July 16, 2021, the Examiner was invited to call applicant’s representative if there were any remaining issues.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stone on July 22, 2021.
Claims 10-15 and 17-21 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9 and 16 are directed to the process of using an allowable apparatus previously withdrawn from consideration as a result of a restriction requirement, the process of using the apparatus the Group I invention is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12-21-20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



In the Claims:

Delete the Claim set of July 14, 2021 and insert the following new claim set—

Claim 1 (Amended).  A process for producing hydrocarbons from biomass, the process comprising the following steps: 
- a pyrolysis step in which dry biomass (Bd) is heated in an substantially free from oxygen and halogens, wherein a pyrolysis product (PP) and char (C) is produced; 
- a pyrolysis separator step in which the char (C) is separated from the pyrolysis product (PP), 
- a gasification step, in which the separated char (C) is heated in an environment containing water steam (WEt) but substantially no oxygen or halogens so as to reduce said char (C) to produce a synthesis gas (Sh), 
- a step of cooling and a step of refining the cooled synthesis  gas p), 
- separating hydrogen gas (H2) p), and
2) and recuperating 2), wherein hydrocarbons (BO) that are substantially free from oxygen are produced.
Claim 2 (Amended). The process according to claim 1 , wherein a step of drying wet biomass (Bw) into dry biomass (Bd) is performed prior to the pyrolysis step.
Claim 3  (heating dry biomass, or drying wet biomass, or gasification 
Claim 4 (Amended). The process according to claim 3, wherein all steps of the process except the step of heating the separated char (C) to produce a synthesis gas (Sh) are heated by excess heat from other steps of the process.
Claim 5 (Amended).  The process according to claim 3, wherein all steps of the process are heated by excess heat from other steps of the process or from exothermic reaction of residual products produced in other steps of the process.
Claim 6 (Amended).  The process according to claim 3, wherein a residual gas (RGi) produced in the gas separator step is utilized in heat exchanger (10) to produce heat (Hgf) for the step of gasification of the separated char (C) and/or heat (Hpd) for the pyrolysis step. 
Claim 7 (Amended).  The process according to claim 3, wherein a residual gas (RG2) produced as a byproduct in the hydrogenation step is utilized in a heat exchanger (1 0) to produce heat (Hgf) for the step of gasification of the separated char (C) and/or heat (HPd) for the pyrolysis step.
 Claim 8 (Amended).  The process according to claim 2, wherein the pyrolysis product (PP) is cooled in a condenser (8), whereby excess heat (HRi) is produced, which excess heat (HRi) is utilized in the step of drying wet biomass (Bw).
Claim 9 (Amended).  The process according to claim 2, wherein the produced hydrocarbons (BOh) is  cooled in a cooling device (9) and wherein excess heat (HR2) is generated in said cooling device (9), which is utilized in the step of drying wet biomass (Bw).
Claim 10 (currently amended). An apparatus for producing hydrocarbons from biomass, the apparatus comprising: 
- a pyrolysis reactor (2) in which dry biomass (Bd) is heated in an environment substantially free from oxygen and halogens, wherein a pyrolysis product (PP) and char (C) is produced; 
- a gasification reactor (3) in which the separated char (C) is heated in an environment containing steam (Wst) but substantially no oxygen or halogens so as to reduce said char (C) to produce a synthesis gas (Sh), 
- a gas cooler (4) in which the produced synthesis gas (Sh) is cooled to a cooled synthesis gas (Srt) ; 
- a conditioning and pressure system (5), in which the cooled synthesis gas (Srt) is refined so as to produce a purified synthesis gas (Sp), 
- a separation device (6), in which hydrogen gas (H2) is separated from the purified synthesis gas (Sp), 
wherein the apparatus also comprises a hydrogenation device (7), into which pyrolysis oil (PO) retrieved from the pyrolysis product (PP), and at least a portion of the separated hydrogen gas (H2) recuperated from the separation device (6) are introduced for a hydrogenation step, in which the pyrolysis oil (PO) is hydrogenated by the presence of the hydrogen gas (H2), wherein hydrocarbons (BO) that are substantially free from oxygen are produced.

Claim 11 (previously presented). The apparatus according to claim 10, wherein the apparatus further includes a condenser (8), in which the pyrolysis product (PP) from the pyrolysis reactor  (2)  is cooled so as to form pyrolysis oil (PO) and pyrolysis gas (PG), wherein the pyrolysis oil (PO) is arranged to be conveyed to the hydrogenation device (7). 
Claim 12 (currently amended). The apparatus according to claim 10, including for drying wet biomass in which the dryer is operatively connected to a conveyor for conveying the dried biomass  
Claim 13 (currently amended). The apparatus according to claim 10, wherein at least one heat exchanger is provided, and wherein excess heat of at least one part of the apparatus is utilized to provide heat to 
Claim 14 (original). The apparatus according to claim 13, wherein all parts of the apparatus except the gasification reactor are heated by excess heat from other parts of the apparatus.
Claim 15 (original). The apparatus according to claim 13, wherein all parts of the apparatus are heated by excess heat from other parts of the apparatus or from exothermic reactions of residual products produced in other parts of the apparatus. 

Claim 16 (Amended). The process according to claim 2, wherein at least one step of heat exchange is comprised in the process, where excess heat of at least one step is utilized in a heat demanding step of at least heating dry biomass, or drying wet biomass, or gasification 

Claim 17 (previously presented).  The apparatus according to claim 11, wherein a biomass dryer (1 ) is arranged for drying wet biomass (Bw) into dry biomass (Bd), which dry biomass (Bd) is conveyed to the pyrolysis reactor (2).

Claim 18 (currently amended). The apparatus according to claim 11, wherein at least one heat exchanger is provided, and wherein excess heat of at least one part of the apparatus is utilized to provide heat to at least the pyrolysis reactor (2), or a dryer (1), or the gasification reactor (3). 
Claim 19 (currently amended). The apparatus according to claim 12, wherein at least one heat exchanger is provided, and wherein excess heat of at least one part of the apparatus is utilized to provide heat to at least the pyrolysis reactor (2), or a dryer (1), or the gasification reactor (3). 
Claim 20 (currently amended). The apparatus according to claim 17, wherein at least one heat exchanger is provided, and wherein excess heat of at least one part of the apparatus is utilized to provide heat to at least the pyrolysis reactor (2), or a dryer (1), or the gasification reactor (3). 
Claim 21 (previously presented) The apparatus according to claim 10, wherein said apparatus comprises means for internally producing hydrogen during the production of hydrocarbons from biomass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nina Bhat whose telephone number is 571-272-1397.  The examiner can normally be reached on Mondays-Thursdays 7:30-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nina Bhat/Primary Examiner, Art Unit 1771